Judge Roane
pronounced the court’s opinion, with an observation of his own subjoined, as follows:-
*23“ The court is of opinion, that although interest ought not “ to be given, as of course, in actions for the recovery of rent “ in arrear, it may nevertheless be given under circumstances to “ be judged of by the jury; and that, in case of a general ver- “ diet allowing interest, it shall be intended that sufficient cir- “ cumstances existed to justify the allowance thereof. — The “ court is further of opinion that the circumstances stated to the “ court in this case by the jury are not sufficient to justify the ,c verdict, so far as it allows interest; and that, therefore, the “ appellee should only recover the principal sum found by the “jury- The Judgment is therefore to be reversed, and en- “ tered for the principal sum. I will take the liberty to add, i! (speaking for myself only,) that, while I concur in the above “ judgment in every other point, I doubt, as at present advis51 ed, whether the sufficiency of these circumstances, to justify “ a refusal of the interest, ought not to be left to the jury in ex- “ elusion of the power of the court, under the spirit of the deeis5 sion of this court in the case of W'Call v. Turner.” (a)

 1 Call 133.